Citation Nr: 0936426	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 
1982 and from September 1995 to February 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for right ear hearing loss.  A timely appeal was 
noted from that decision.  

A hearing on this matter was held before a Decision Review 
Officer in March 2006.  A copy of the hearing transcript has 
been associated with the file.

In February 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's February 2008 remand.  The remand 
directed that a request be made for all of the Veteran's 
service medical records from July 1982 to October 1982, and 
any remaining Navy records from September 1995 to February 
1996, particularly the Veteran's entry and separation 
examinations.   In the event that such records could not be 
located, the RO was directed to request that the Veteran 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data and NA Form 13075, Questionnaire 
About Military Service.  Those forms were then to be 
forwarded to the National Personnel Records Center (NPRC) 
and/or the U.S. Army and Joint Services Records Research 
Center so that a search of alternative sources can be 
undertaken.

Pursuant to the Board's remand, the RO requested that the 
NPRC provide all of the identified records.  In April 2009, 
the NPRC provided the records from the Veteran's 1982 period 
of service.  No additional records, including entry and 
separation examinations, were provided from the Veteran's 
period of service in 1996.  However, the Veteran was not 
asked to complete NA Forms 13055 and 13075 in an effort to 
reconstruct his records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his period of active duty 
in 1996 and his reported inservice noise 
exposure, to include his full company 
designation, the name and location of any 
facilities in which he was treated, the 
length of his treatment, and any other 
information that may assist VA in locating 
relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army and 
Joint Services Records Research Center so 
that a search of alternative sources can 
be undertaken.  Specific requests for 
alternative records showing noise 
exposure, treatment for hearing loss, or 
an ear injury with the Navy from September 
1995 to February 1996 should be made.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
